DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Allowance is in response to the Request for Continued Examination dated July 6, 2022.  Claims 1, 2, 5-8, 11-19 are presently pending and are presented for examination.

Reason for allowance
The Independent claims are allowed for the foregoing reasons.

With respect to the independent claims, the features of obtaining multiple combinations of control parameters according to the multiple control parameters for the autonomous vehicle, wherein the multiple combinations of control parameters comprises a combination of the direction control parameter and the brake control parameter with fixed dynamic control parameter, and combination of the dynamic control parameter and the brake control parameter with fixed direction control parameter, and a combination of the dynamic control parameter and the direction control parameter with fixed brake control parameter; and controlling the vehicle to travel under various kinds of test conditions according to the multiple combinations of control parameters, detecting and recording multiple traveling data of the vehicle, when considered in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3663